124 F.3d 209
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.Janis Diane WYNNS;  Harry Kirk Wynns, Appellants,v.COMMISSIONER OF INTERNAL REVENUE, Appellee.
No. 96-3556.
United States Court of Appeals, Eighth Circuit.
Submitted Sept. 5, 1997.Filed Sept. 10, 1997.

Appeal from the United States Tax Court.
Before FAGG, BOWMAN, and MURPHY, Circuit Judges.
PER CURIAM.


1
Janis D. and Harry K. Wynns appeal from the United States Tax Court's1 determination that the Internal Revenue Service's assessment of tax deficiencies was correct.  Upon review of the record and the parties' briefs, we affirm the judgment of the Tax Court on the basis of the reasons articulated in its decision.  See 8th Cir.  R. 47B.



1
 The Honorable Robert N. Armen, Jr., United States Tax Court Judge